— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Rohl, J.), rendered August 15, 1988, convicting him of attempted criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in denying youthful offender treatment to the defendant and, in view of his extensive criminal background, we decline to exercise our discretion to grant the defendant youthful offender treatment (see, People v Kane, 100 AD2d 944). Thompson, J. P., Bracken, Brown, Sullivan and Rosenblatt, JJ., concur.